EXHIBIT 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) made as of the
5th day of January, 2011, to be made effective as of December 11, 2010, by and
among BEHRINGER HARVARD OPERATING PARTNERSHIP I LP, a Texas limited partnership
(“Borrower”), BEHRINGER HARVARD REIT I, INC., a Maryland corporation (“REIT”),
the Subsidiary Guarantors (as defined in the Credit Agreement) which are
signatories hereto (the Subsidiary Guarantors and the REIT, collectively, the
“Guarantors”), KEYBANK NATIONAL ASSOCIATION, a national banking association
(“KeyBank”), THE OTHER LENDERS WHICH ARE SIGNATORIES HERETO (KeyBank and the
other lenders which are signatories hereto, collectively, the “Lenders”), and
KEYBANK NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent for the Lenders (the “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Agent, and the Lenders a party thereto entered into that
certain Credit Agreement dated as of December 11, 2007, as amended by that
certain First Amendment to Credit Agreement and Other Loan Documents dated as of
June 9, 2009 (the “First Amendment”; the Credit Agreement, as amended by the
First Amendment, the “Credit Agreement”);

 

WHEREAS, the obligations of Borrower under the Loan Documents are secured, in
part, by that certain Unconditional Guaranty of Payment and Performance dated as
of December 11, 2007 executed by the Guarantors, as amended by the First
Amendment (as the same may be amended and modified from time to time, the
“Guaranty”), including, without limitation, the entities that have become
Subsidiary Guarantors since the date thereof pursuant to that certain Joinder
Agreement dated as of April 14, 2008 made by the parties thereto, that certain
Joinder Agreement dated as of August 6, 2008 made by the parties thereto, that
certain Joinder Agreement dated as of December 12, 2008 from BH Briarlake, that
certain Joinder Agreement dated as of December 12, 2008 from IPC Florida III
Holdings, LLC, a Delaware limited liability company, that certain joinder
agreement contained in the First Amendment, and the entities that executed the
First Amendment as “Additional Guarantors”;

 

WHEREAS, Borrower has requested a waiver under the Credit Agreement; and

 

WHEREAS, the Agent, the Lenders, the Borrower and the Guarantors desire to enter
into this Amendment to reflect such waiver and to reflect certain other changes
to the Credit Agreement.

 

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

 

1.             Definitions.  All the terms used herein which are not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

2.             Modification of the Credit Agreement.  Borrower, Agent and the
Lenders hereby modify the Credit Agreement as follows:

 

(a)           By inserting the following definition in §1.1 of the Credit
Agreement, in the appropriate alphabetical order:

 

“Net Proceeds.  With respect to any Mortgaged Property, an amount equal to the
sum of (a) the gross proceeds from the sale, transfer, assignment, conveyance or
other disposition (“sale”) of such Mortgaged Property, plus (b) all other
consideration, reimbursements or credits received in conjunction with such sale
by the owner of the Mortgaged Property or any Affiliates of Borrower, less 
(c) any sums applied to actual disbursements of reasonable, customary and bona
fide, arms-length, third-party transaction costs or adjustments, charges or
deductions incurred in connection with such sale or transfer that are not paid
to any Affiliate of Borrower or a Guarantor (but not including any release price
payable under this Agreement).”

 

(b)           By replacing the following definition of §1.1 of the Credit
Agreement in its entirety as follows:

 

“Total Commitment.  The sum of the Commitments of the Lenders, as in effect from
time to time.  As of December 11, 2010, the Total Commitment was One Hundred
Fifty Million and No/100 Dollars ($150,000,000).  The Total Commitment may
increase in accordance with §2.10.”

 

(c)           By deleting the word “and” at the end of §5.4(f), by deleting the
period at the end of §5.4(g) and inserting in lieu thereof “; and”, and by
adding the following paragraph to the end of §5.4 of the Credit Agreement as new
§5.4(h) thereof:

 

“(h) Notwithstanding anything in this Agreement to the contrary, in connection
with any requested release of the Mortgaged Property commonly known as Westway
One, such release must be as a result of a sale of such Mortgaged Property to a
third party that is not an Affiliate of Borrower or any Guarantor, and Borrower
shall pay to Agent for the account of the Lenders a release price equal to the
greater of (i) the Net Proceeds and (ii) the amount required to be paid pursuant
to §5.4(e).”

 

3.             Waiver.  The terms of clause (x) of the definition of Net
Operating Income provide that, for the purposes of calculating the Debt Service
Coverage Amount with respect to any Mortgaged Property subject to the Nokia
Lease, if the tenant under the Nokia Lease fails to extend the term of the
applicable Nokia Lease on or before December 11, 2010, then during the Extension
Term any Net Operating Income attributable to such Nokia Lease for any periods
after the occurrence of such event shall be excluded from the calculation of Net
Operating Income for such Mortgaged Property (such requirement is hereafter
referred to as the “Nokia NOI Extension Condition”).  As of the date hereof the
tenant under the Nokia Leases has not extended the Nokia Leases.  For the fiscal
quarter ending March 31, 2011 only, the Required Lenders waive the operation of
the Nokia NOI Extension Condition, such that the Net Operating Income

 

2

--------------------------------------------------------------------------------


 

attributable to the Nokia Leases shall not be excluded from the calculation of
Net Operating Income from the applicable Mortgaged Properties.  Thereafter, this
waiver shall terminate and the provisions of the definition of Net Operating
Income (including, without limitation, clause (x) thereof) shall control.

 

4.             References to Credit Agreement.  All references in the Loan
Documents to the Credit Agreement or any other Loan Document, shall be deemed a
reference to the Credit Agreement or such other Loan Document, as modified and
amended herein.

 

5.             Acknowledgment of Borrower and each Guarantor.  Borrower and each
Guarantor hereby acknowledge, represent and agree that the Loan Documents, as
modified and amended herein, remain in full force and effect and constitute the
valid and legally binding obligation of Borrower and each Guarantor, as
applicable, enforceable against Borrower and each Guarantor in accordance with
their respective terms, and that the execution and delivery of this Amendment
and any other documents in connection therewith do not constitute, and shall not
be deemed to constitute, a release, waiver or satisfaction of Borrower’s or any
Guarantor’s obligations under the Loan Documents.

 

6.             Representations and Warranties.  Borrower and each Guarantor
represent and warrant to Agent and the Lenders as follows:

 

(a)           Authorization.  The execution, delivery and performance of this
Amendment and the transactions contemplated hereby (i) are within the authority
of Borrower and each Guarantor, (ii) have been duly authorized by all necessary
proceedings on the part of the Borrower and each Guarantor, (iii) do not and
will not conflict with or result in any breach or contravention of any provision
of law, statute, rule or regulation to which either Borrower or any Guarantor is
subject or any judgment, order, writ, injunction, license or permit applicable
to either Borrower or any Guarantor, (iv) do not and will not conflict with or
constitute a default (whether with the passage of time or the giving of notice,
or both) under any provision of the partnership agreement or certificate,
certificate of formation, operating agreement, articles of incorporation or
other charter documents or bylaws of, or any mortgage, indenture, agreement,
contract or other instrument binding upon, Borrower, any Guarantor or any of
their respective properties or to which Borrower or any Guarantor is subject,
and (v) do not and will not result in or require the imposition of any lien or
other encumbrance on any of the properties, assets or rights of Borrower or any
Guarantor, other than the liens and encumbrances created by the Loan Documents.

 

(b)           Enforceability.  The execution and delivery of this Amendment are
valid and legally binding obligations of Borrower and each Guarantor enforceable
in accordance with the respective terms and provisions hereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and the effect of general principles of equity.

 

(c)           Approvals.  The execution, delivery and performance of this
Amendment and the transactions contemplated hereby do not require the approval
or consent of any Person or the authorization, consent, approval of or any
license or permit issued by, or any filing or

 

3

--------------------------------------------------------------------------------


 

registration with, or the giving of any notice to, any court, department, board,
commission or other governmental agency or authority other than those already
obtained.

 

(d)           Reaffirmation.  Borrower and each Guarantor reaffirm and restate
as of the date hereof each and every representation and warranty made by
Borrower, each Guarantor and their respective Subsidiaries in the Loan Documents
except for representations or warranties that expressly relate to an earlier
date and, in the case of representations or warranties contained in Loan
Documents executed prior to the Effective Date, except to the extent of changes
resulting from transactions permitted in the Loan Documents and except as
previously disclosed in writing by Borrower to Agent and approved by Agent in
writing.

 

7.             No Default.  By execution hereof, the Borrower and each Guarantor
certify that Borrower and each Guarantor are and will be in compliance with all
covenants under the Loan Documents both before and after the execution and
delivery of this Amendment, and that no Default or Event of Default has occurred
and is continuing under the Loan Documents.

 

8.             Waiver of Claims. Borrower and each Guarantor acknowledge,
represent and agree that none of such Persons has any defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever with respect
to the Loan Documents, the administration or funding of the Loan or with respect
to any acts or omissions of Agent or any Lender, or any past or present
officers, agents or employees of Agent or any Lender, and each of such Persons
does hereby expressly waive, release and relinquish any and all such defenses,
setoffs, claims, counterclaims and causes of action, if any.

 

9.             Ratification.  Except as hereinabove set forth, all terms,
covenants and provisions of the Credit Agreement and the other Loan Documents
remain unaltered and in full force and effect, and the parties hereto do hereby
expressly ratify and confirm the Loan Documents as modified and amended herein. 
The Guarantors hereby consent to the terms of this Amendment and hereby confirm
and ratify their respective obligations under the Loan Documents to which they
are a party.  Nothing in this Amendment or any other document delivered in
connection herewith shall be deemed or construed to constitute, and there has
not otherwise occurred, a novation, cancellation, satisfaction, release,
extinguishment or substitution of the indebtedness evidenced by the Notes or the
other obligations of Borrower or any Guarantor under the Loan Documents. By
execution hereof, Borrower and Guarantors acknowledge that the Agent and the
Lenders have made no agreement, and in no way are obligated, to grant any future
waiver, indulgence or consent.

 

10.           Effective Date.  This Amendment shall be deemed effective and in
full force and effect as of December 11, 2010 (the “Effective Date”) upon the
execution and delivery of this Amendment by Borrower, the Guarantors, Agent and
the Required Lenders.  The Lenders hereby authorize Agent to enter into such
other agreements and documents as it may deem necessary in connection with this
Amendment.

 

11.           Further Assurances.  Borrower and each Guarantor agree to execute
and deliver such other instruments and documents and take such other action, as
the Agent may reasonably request, in connection with the transactions
contemplated by this Amendment.

 

4

--------------------------------------------------------------------------------


 

12.           Amendment as Loan Document.  This Amendment shall constitute a
Loan Document.

 

13.           Counterparts.  This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

 

14.           MISCELLANEOUS.  THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.  This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Credit Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have set their hands and affixed their
seals as of the day and year first above written.

 

 

BORROWER:

 

 

 

BEHRINGER HARVARD OPERATING PARTNERSHIP I LP, a Texas limited partnership

 

 

 

By:

BHR, Inc., a Delaware corporation, its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Scott W. Fordham

 

 

Name:

Scott W. Fordham

 

 

Title:

CFO & Treasurer

 

 

 

 

 

(SEAL)

 

[Signatures continued on next page]

 

6

--------------------------------------------------------------------------------


 

 

REIT:

 

 

 

BEHRINGER HARVARD REIT I, INC., a Maryland corporation

 

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

CFO & Treasurer

 

 

 

 

(SEAL)

 

 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

BEHRINGER HARVARD WAYSIDE, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

CFO & Treasurer

 

 

 

 

(SEAL)

 

 

 

 

 

BEHRINGER HARVARD CENTREPORT OFFICE LP, a Texas limited partnership

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

CFO & Treasurer

 

 

 

 

(SEAL)

 

 

 

 

 

BEHRINGER HARVARD TEXAS STREET LP, a Delaware limited partnership

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

CFO & Treasurer

 

 

 

 

(SEAL)

 

[Signatures continued on next page]

 

7

--------------------------------------------------------------------------------


 

 

BEHRINGER HARVARD ELDRIDGE LAND LP, a Texas limited partnership

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

CFO & Treasurer

 

 

 

 

(SEAL)

 

 

 

 

 

WOODCREST ROAD ASSOCIATES II, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

CFO & Treasurer

 

 

 

 

(SEAL)

 

 

 

 

 

BEHRINGER HARVARD EQUITY DRIVE LP, a Delaware limited partnership

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

CFO & Treasurer

 

 

 

 

(SEAL)

 

 

 

 

 

BEHRINGER HARVARD CITY CENTRE OWNER LLC, a Delaware limited liability company

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

CFO & Treasurer

 

 

 

 

(SEAL)

 

[Signatures continued on next page]

 

8

--------------------------------------------------------------------------------


 

 

BEHRINGER HARVARD BRIARLAKE PLAZA LP, a Delaware limited partnership

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

CFO & Treasurer

 

 

 

 

(SEAL)

 

 

 

 

 

IPC MARYLAND I HOLDINGS, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

CFO & Treasurer

 

 

 

 

(SEAL)

 

 

 

 

 

IPC REALTY II, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

CFO & Treasurer

 

 

 

 

(SEAL)

 

 

 

 

 

IPC REALTY, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

CFO & Treasurer

 

 

 

 

(SEAL)

 

[Signatures continued on next page]

 

9

--------------------------------------------------------------------------------


 

 

IPC COMMERCIAL PROPERTIES, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

CFO & Treasurer

 

 

 

 

(SEAL)

 

 

 

IPC LP/WP HOLDINGS, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

CFO & Treasurer

 

 

 

 

(SEAL)

 

 

 

IPC FIFTH THIRD HOLDINGS, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

CFO & Treasurer

 

 

 

 

(SEAL)

 

 

 

IPC METROCENTER HOLDINGS, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

CFO & Treasurer

 

 

 

 

(SEAL)

 

 

 

IPC CRESCENT CENTER HOLDINGS, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

CFO & Treasurer

 

 

 

 

(SEAL)

 

[Signatures continued on next page]

 

10

--------------------------------------------------------------------------------


 

 

IPC NOI HOLDINGS, INC., a Delaware corporation

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

CFO & Treasurer

 

 

 

 

(SEAL)

 

 

 

IPC (US) REALTY HOLDINGS III, INC., a Delaware corporation

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

CFO & Treasurer

 

 

 

 

(SEAL)

 

 

 

IPC FLORIDA III HOLDINGS, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

CFO & Treasurer

 

 

 

 

(SEAL)

 

 

 

IPC FLORIDA III, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

CFO & Treasurer

 

 

 

 

(SEAL)

 

 

 

BEHRINGER HARVARD CITY CENTRE PARENT LLC, a Delaware limited liability company,
as a pledgor only and not as a guarantor

 

 

 

By:

/s/ Scott W. Fordham

 

Name:

Scott W. Fordham

 

Title:

CFO & Treasurer

 

 

 

 

(SEAL)

 

[Signatures continued on next page]

 

11

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

KEYBANK NATIONAL ASSOCIATION, individually and as Agent

 

 

 

By:

/s/ Kevin P. Murray

 

Name:

Kevin P. Murray

 

Title:

Senior Vice President

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to Wachovia Bank,
National Association)

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

AAREAL CAPITAL CORPORATION

 

 

 

By:

/s/ Christoph Donner   /s/ Terrence P. Sweeney

 

Name:

Christoph Donner             Terrence P. Sweeney

 

Title:

Senior Managing Director   General Counsel

 

 

 

 

 

 

 

WESTDEUTSCHE IMMOBILIENBANK AG

 

 

 

By:

/s/ Sascha Matheis

 

Name:

Sascha Matheis

 

Title:

Executive Director

 

 

 

 

By:

/s/ Michael Hammes

 

Name:

Michael Hammes

 

Title:

Director

 

 

 

 

 

 

 

RBS CITIZENS, N.A. d/b/a CHARTER ONE

 

 

 

By:

/s/ Erin L. Mahon

 

Name:

Erin L. Mahon

 

Title:

Vice President

 

[Signatures continued on next page]

 

12

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, a Michigan banking corporation

 

 

 

By:

/s/ Tammy Leachman

 

Name:

Tammy Leachman

 

Title:

V.P.

 

 

 

 

 

 

 

ALLIED IRISH BANKS, P.L.C.

 

 

 

By:

/s/ Douglas S. Marron

 

Name:

Douglas S. Marron

 

Title:

Senior Vice President

 

 

 

 

By:

/s/ Kathryn Murdoch

 

Name:

Kathryn Murdoch

 

Title:

Senior Vice President

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION (for itself and as successor by merger to
National City Bank)

 

 

 

By:

/s/ James A. Harmann

 

Name:

James A. Harmann

 

Title:

Senior Vice President

 

 

 

 

 

 

 

CITIBANK, N.A.

 

 

 

By:

/s/ Ashanti Mitchell

 

Name:

Ashanti Mitchell

 

Title:

Vice President

 

[Signatures continued on next page]

 

13

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Mark Henze

 

Name:

Mark Henze

 

Title:

SVP

 

 

 

 

 

 

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Rusty Anderson

 

Name:

Rusty Anderson

 

Title:

Executive Vice President

 

14

--------------------------------------------------------------------------------